DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II – claims 17-27 in the reply filed on 17 December 2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chappell (AU 5781980) (Foreign reference provided by Applicant).
	Regarding claim 17, Chappell discloses a valve structure, comprising: a fluid flow path from a first end of the valve structure to a second end of the valve structure; the flow path including a first valve (15, 16, 17) on a first end of the valve structure and a second valve (18, 19) on the second end of the valve structure; a dispensing chamber (12) defined between the first valve and the second valve; the first valve being substantially a one-way valve which passes contents from the first end of the valve structure to the dispensing chamber (page 6, lines 21-27); and the second valve passing contents from the dispensing chamber through a portion of the flow 
Regarding claim 18, Chappell discloses that the first valve is a first protruding closure device.  (Fig. 1: 17 protrudes into 12)
Regarding claim 21, Chappell discloses that the second valve is a second protruding closure device.  (Fig. 1: 18 protrudes away from 12)
Claim(s) 17, 18, 21 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koester (DE 1017080) (Foreign reference provided by Applicant)  (English translation attached.)
	Regarding claim 17, Koester discloses a valve structure, comprising: a fluid flow path from a first end of the valve structure to a second end of the valve structure; the flow path including a first valve (2) on a first end of the valve structure and a second valve (3) on the second end of the valve structure; a dispensing chamber (1) defined between the first valve and the second valve; the first valve being substantially a one-way valve which passes contents from the first end of the valve structure to the dispensing chamber; and the second valve passing contents from the dispensing chamber through a portion of the flow pathway to the second end of the valve structure upon application of pressure to the dispensing chamber (¶ [0019]).
Regarding claim 18, Koester discloses that the first valve is a first protruding closure device.  (Figs. 1-5: 2 protrudes into 1)
Regarding claim 21, Koester discloses that the second valve is a second protruding closure device.  (Figs. 1-4: 3 protrudes away from 1)
Regarding claims 24 and 26, Koester that the first valve (2) includes: a first profile (upper half of 2) with a first flange (adjacent 6) and a first sealing lip (at distal end adjacent 
Regarding claim 25, Koester discloses that the apex points towards the second end (discharge end) of the valve structure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell as applied to claim 18 above, and further in view of Steele (U.S. Pub. 2016/0297571).
Regarding claims 19 and 20, Chappell discloses that the first valve is a protruding closure device but does not specify that the protruding closure devices contains a first bubble containing a first fluid.  Steel discloses a valve (20) that is a bubble-shaped protruding closure device (¶ [0006]) which contains a fluid (gas) (¶ [0029]: “air or liquid”) which allows product to pass the valve when a package is squeezed or otherwise a receiving adequate pressure (¶ [0031]). 
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to substitute Steel’s known valve for Chappell’s known valve, which contains a bubble containing a fluid (gas), while 
Regarding claims 22 and 23, Chappell discloses that the second valve is a protruding closure device but does not specify that the protruding closure devices contains a second bubble containing a second fluid.  Steel discloses a valve (20) that is a bubble-shaped protruding closure device (¶ [0006]) which contains a fluid (gas) (¶ [0029]: “air or liquid”) which allows product to pass the valve when a package is squeezed or otherwise a receiving adequate pressure (¶ [0031]). 
Therefore, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention to substitute Steel’s known valve, which contains a bubble containing a fluid (gas), for Chappell’s known valve while expecting the obvious result of selective product passage upon application of adequate pressure to the dispensing chamber.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koester as applied to claim 26 above, and further in view of Perell, et al. (“Perell”) (U.S. Pub. 2011/0200275).
Regarding claim 27, Koester discloses that the first valve includes a sealing lip but is silent that the sealing lip includes a peel seal.  Perell discloses a dispensing package with multiple valves and chambers and further teaches that opposite portions may include a peel seal (¶ [0044]) which may be used to seal a package for shipment prior to use and be peeled away from each other for gaining access to the contents of the package (¶ [0024]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to implement Perell’s peel seal to sealing lip of Koester to ensure fidelity of the package contents prior to use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farmer, et al. (U.S. Pat. 6,244,468) is not used in the instant rejections in this Action but is nevertheless compelling relative to the claimed invention.  Farmer discloses a first (12) valve separating supply (13) and measuring (10) chambers and a second (2) valve controlling the dispensing from the measuring chamber.
Other prior art can be found on form PTO-892, attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754